DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the slicing machine of claim 1 including “wherein once the automatic electric food slicer is started to automatically and continuously slice with the rotary slicing blade, the control unit adjusts the thickness of the slices to make the desired weight come out exactly and stops the slicing by the rotary slicing blade when the desired exact weight of food measured on the digital scale is sliced and wherein the adjustment of the thickness of the slices is made while continuously slicing”. 

A review of the closest prior art supports the above as explained in the following reference(s); Huang et al. (U.S. Patent No. 5,666,866) and Fagan (U.S. Patent No. 4,065,911).

Huang does not teach wherein once the automatic electric food slicer is started to automatically and continuously slice with the rotary slicing blade, the control unit adjusts the thickness of the slices to make the desired weight come out exactly and stops the slicing by the rotary slicing blade when the desired weight of food measured on the digital scale is sliced and wherein the adjustment of the thickness of the slices is made while continuously slicing.
Fagan teaches it is old and well known in the art of an automatic electric food slicers (12) to incorporate a rotary slicing blade (22) for slicing food (18)(Figure 1A; starts and stops allowing the adjustments to meet the required exact weight for a package in a single continuous operation. Without the second speed, the device does not work as intended, as the package does not fulfil the second cut and exact desired weight).
However, Fagan does not provide evidence of wherein once the automatic electric food slicer is started to automatically and continuously slice with the rotary slicing blade, the control unit adjusts the thickness of the slices to make the desired weight come out exactly and stops the slicing by the rotary slicing blade when the wherein the adjustment of the thickness of the slices is made while continuously slicing.
Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD CROSBY JR/   02/19/2021
Examiner, Art Unit 3724

/STEPHEN CHOI/Primary Examiner, Art Unit 3724